Title: Nicholas P. Trist to James Madison, 1 September 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                [September 1829?]
                            
                        
                        It is my intention some day or other to take up seriously the politics of this country. If a moment of
                            leisure is ever allowed you for the purpose, will you add to your many kindnesses that of pointing out, in as much detail
                            possible, a course of reading on the subject? Ever yours
                        N. P. T.
                        
                            
                                
                            
                        
                    